UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Voyager Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2010 Date of reporting period: October 31, 2009 Item 1. Schedule of Investments: Putnam Voyager Fund The fund's portfolio 10/31/09 (Unaudited) COMMON STOCKS (95.7%)(a) Shares Value Aerospace and defense (3.9%) BAE Systems PLC (United Kingdom) 2,806,204 $14,469,433 Goodrich Corp. (S) 180,646 9,818,110 Lockheed Martin Corp. 232,800 16,014,312 Northrop Grumman Corp. 141,100 7,073,343 Precision Castparts Corp. (S) 103,100 9,849,143 Raytheon Co. (S) 778,200 35,236,896 United Technologies Corp. (S) 607,000 37,300,150 Airlines (0.5%) UAL Corp. (NON) (S) 1,417,704 9,229,253 US Airways Group, Inc. (NON) (S) 2,172,413 6,647,584 Automotive (0.1%) Hertz Global Holdings, Inc. (NON) 336,700 3,134,677 Banking (5.3%) Bank of America Corp. 3,287,961 47,938,471 JPMorgan Chase & Co. 1,001,100 41,815,947 PNC Financial Services Group, Inc. 72,300 3,538,362 State Street Corp. 962,400 40,401,552 Wells Fargo & Co. (S) 1,499,600 41,268,992 Beverage (0.4%) PepsiCo, Inc. (S) 226,900 13,738,795 Biotechnology (4.8%) Amgen, Inc. (NON) 1,006,900 54,100,737 Auxilium Pharmaceuticals, Inc. (NON) (S) 244,900 7,704,554 Dendreon Corp. (NON) 226,500 5,723,655 Genzyme Corp. (NON) (S) 1,663,000 84,147,800 Gilead Sciences, Inc. (NON) 116,200 4,944,310 Talecris Biotherapeutics Holdings Corp. (NON) (S) 157,509 3,159,631 Broadcasting (2.5%) CBS Corp. Class B (S) 1,912,018 22,504,452 Liberty Media Corp. - Capital Ser. A (NON) 399,385 8,263,276 Liberty Media Corp. - Entertainment Class A (NON) 1,631,793 50,291,860 Sirius XM Radio, Inc. (NON) 774,935 454,112 Building materials (0.2%) Owens Corning, Inc. (NON) 246,200 5,443,482 Cable television (5.8%) Comcast Corp. Class A 2,415,700 35,027,650 DIRECTV Group, Inc. (The) (NON) (S) 2,006,100 52,760,430 DISH Network Corp. Class A (NON) 250,400 4,356,960 Time Warner Cable, Inc. (S) 2,505,008 98,797,516 Chemicals (1.7%) Dow Chemical Co. (The) (S) 625,900 14,696,132 Monsanto Co. 270,800 18,192,344 Potash Corp. of Saskatchewan, Inc. (Canada) 62,500 5,798,750 Solutia, Inc. (NON) 431,800 4,749,800 W.R. Grace & Co. (NON) (S) 515,942 11,293,970 Combined utilities (1.5%) El Paso Corp. 5,019,500 49,241,295 Commercial and consumer services (1.7%) AerCap Holdings NV (Netherlands) (NON) 205,823 1,724,797 Alliance Data Systems Corp. (NON) (S) 1,004,398 55,221,802 Communications equipment (7.2%) Cisco Systems, Inc. (NON) (S) 3,588,820 82,004,537 Harris Corp. 322,200 13,442,184 Motorola, Inc. (S) 3,638,500 31,181,945 Nokia OYJ ADR (Finland) (S) 2,368,300 29,864,263 Qualcomm, Inc. 1,837,200 76,078,452 Research in Motion, Ltd. (Canada) (NON) 75,800 4,451,734 Computers (5.7%) Apple, Inc. (NON) (S) 671,300 126,540,050 EMC Corp. (NON) (S) 1,618,000 26,648,460 Emdeon, Inc. Class A (NON) 59,780 895,504 Fujitsu, Ltd. (Japan) 1,314,000 7,643,135 Hewlett-Packard Co. (S) 113,500 5,386,710 IBM Corp. 165,200 19,924,772 Conglomerates (0.7%) Honeywell International, Inc. (S) 310,200 11,133,078 SPX Corp. (S) 172,500 9,104,550 Tyco International, Ltd. 57,400 1,925,770 Consumer finance (1.3%) Mastercard, Inc. Class A (S) 183,000 40,080,660 SLM Corp. (NON) (S) 412,700 4,003,190 Consumer goods (0.7%) Energizer Holdings, Inc. (NON) (S) 172,000 10,469,640 Estee Lauder Cos., Inc. (The) Class A (S) 102,639 4,362,158 Procter & Gamble Co. (The) 116,600 6,762,800 Electric utilities (0.2%) EnerNOC, Inc. (NON) (S) 240,500 6,909,565 Electrical equipment (0.6%) WESCO International, Inc. (NON) (S) 243,700 6,228,972 Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) (S) 1,084,200 12,555,036 Electronics (2.8%) Agilent Technologies, Inc. (NON) (S) 575,700 14,242,818 Epistar Corp. (Taiwan) 1,241,000 3,648,407 Epistar Corp. 144A GDR (Taiwan) (F)(NON) 179,436 2,668,142 Infineon Technologies AG (Germany) (NON) 1,351,900 6,083,063 Integrated Device Technology, Inc. (NON) 1,952,097 11,478,330 Micron Technology, Inc. (NON) (S) 1,467,573 9,964,821 National Semiconductor Corp. (S) 224,600 2,906,324 Texas Instruments, Inc. (S) 1,739,200 40,784,240 Energy (oil field) (1.3%) Schlumberger, Ltd. 129,600 8,061,120 Weatherford International, Ltd. (Switzerland) (NON) 1,946,969 34,130,367 Energy (other) (0.5%) Canadian Solar, Inc. (Canada) (NON) (S) 186,854 2,724,331 Solarfun Power Holdings Co., Ltd. ADR (China) (NON) (S) 1,059,400 5,032,150 Trina Solar, Ltd. ADR (China) (NON) (S) 280,400 9,107,392 Entertainment (0.2%) Royal Caribbean Cruises, Ltd. (NON) (S) 394,700 7,984,781 Financial (0.2%) CME Group, Inc. (S) 9,500 2,874,795 Fortress Investment Group LLC Class A (NON) (S) 1,104,900 4,629,531 Food (0.4%) Campbell Soup Co. 207,800 6,597,650 Kraft Foods, Inc. Class A 202,900 5,583,808 Health-care services (1.9%) Express Scripts, Inc. (NON) 438,638 35,055,949 Medco Health Solutions, Inc. (NON) (S) 182,100 10,219,452 Omnicare, Inc. (S) 289,200 6,266,964 Vivus, Inc. (NON) (S) 317,000 2,504,300 WellPoint, Inc. (NON) 198,400 9,277,184 Insurance (5.4%) Aflac, Inc. (S) 2,151,984 89,285,816 Arch Capital Group, Ltd. (NON) (S) 144,800 9,755,176 Assured Guaranty, Ltd. (Bermuda) (S) 1,539,351 25,522,440 Hartford Financial Services Group, Inc. (The) 1,481,176 36,318,436 RenaissanceRe Holdings, Ltd. 164,065 8,613,413 XL Capital, Ltd. Class A 436,994 7,171,072 Investment banking/Brokerage (1.5%) E*Trade Financial Corp. (NON) 6,822,200 9,960,412 GFI Group, Inc. 318,139 1,638,416 Goldman Sachs Group, Inc. (The) (S) 225,271 38,334,366 Lodging/Tourism (0.6%) Marriott International, Inc. Class A (S) 623,700 15,629,922 Wyndham Worldwide Corp. (S) 336,570 5,738,519 Machinery (0.2%) Cummins, Inc. 153,400 6,605,404 Manufacturing (0.2%) ITT Corp. (S) 98,300 4,983,810 Media (0.4%) News Corp., Ltd. (The) Class A 827,305 9,530,554 Virgin Media, Inc. (S) 310,746 4,341,122 Medical technology (3.4%) Baxter International, Inc. 322,200 17,418,132 Boston Scientific Corp. (NON) 1,438,200 11,678,184 China Medical Technologies, Inc. ADR (China) (S) 459,900 7,220,430 Covidien PLC (Ireland) 437,300 18,419,076 Hospira, Inc. (NON) 180,300 8,048,592 Medtronic, Inc. 1,153,700 41,187,090 St. Jude Medical, Inc. (NON) 261,500 8,911,920 Metals (1.9%) ArcelorMittal Class A (NY Shares) (Luxembourg) (S) 128,047 4,356,159 Barrick Gold Corp. (Canada) (S) 90,900 3,266,037 Cameco Corp. (Canada) 349,100 9,499,011 Coeur d'Alene Mines Corp. (NON) (S) 400,200 8,036,016 Freeport-McMoRan Copper & Gold, Inc. Class B (S) 123,160 9,035,018 Steel Dynamics, Inc. 303,500 4,063,865 United States Steel Corp. (S) 510,600 17,610,594 Vale SA ADR (Brazil) (S) 196,480 5,008,275 Xstrata PLC (United Kingdom) (NON) 157,751 2,264,031 Oil and gas (2.6%) Anadarko Petroleum Corp. 242,500 14,775,525 Chevron Corp. (S) 315,900 24,178,986 Newfield Exploration Co. (NON) (S) 412,400 16,916,648 Occidental Petroleum Corp. 217,560 16,508,453 PetroHawk Energy Corp. (NON) 560,300 13,178,256 XTO Energy, Inc. 1,000 41,560 Pharmaceuticals (4.5%) Abbott Laboratories 1,315,200 66,509,664 Johnson & Johnson 51,200 3,023,360 Pfizer, Inc. 3,709,832 63,178,439 Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) 285,386 14,406,285 Publishing (0.7%) Gannett Co., Inc. (S) 2,205,608 21,659,071 Retail (7.1%) Big Lots, Inc. (NON) (S) 131,200 3,286,560 Coach, Inc. 447,473 14,753,185 CVS Caremark Corp. 2,088,611 73,727,968 GameStop Corp. Class A (NON) (S) 1,798,733 43,691,225 Home Depot, Inc. (The) (S) 164,800 4,134,832 Lowe's Cos., Inc. 494,100 9,669,537 Macy's, Inc. (S) 1,536,977 27,004,686 Target Corp. (S) 479,300 23,212,499 Urban Outfitters, Inc. (NON) (S) 530,900 16,659,642 Wal-Mart Stores, Inc. 221,100 10,984,248 Walgreen Co. 218,400 8,262,072 Schools (1.8%) Apollo Group, Inc. Class A (NON) 856,300 48,894,730 DeVry, Inc. 196,600 10,870,014 Semiconductor (1.9%) Atmel Corp. (NON) 9,932,860 36,950,239 Formfactor, Inc. (NON) (S) 578,092 9,821,783 Himax Technologies, Inc. ADR (Taiwan) (S) 2,277,464 6,012,505 KLA-Tencor Corp. (S) 209,600 6,814,096 Lam Research Corp. (NON) (S) 109,800 3,702,456 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 1,226 11,696 Software (3.5%) Longtop Financial Technologies Ltd. ADR (China) (NON) 301,837 7,998,681 Microsoft Corp. 3,328,800 92,307,624 Oracle Corp. 722,200 15,238,420 Technology (0.2%) Unisys Corp. (NON) (S) 261,810 7,629,143 Technology services (1.3%) Google, Inc. Class A (NON) (S) 54,296 29,109,172 Yahoo!, Inc. (NON) (S) 839,800 13,352,820 Telephone (1.4%) Leap Wireless International, Inc. (NON) (S) 532,600 7,040,972 Qwest Communications International, Inc. (S) 11,086,096 39,799,078 Tobacco (2.8%) Lorillard, Inc. 708,063 55,030,656 Philip Morris International, Inc. 779,160 36,901,018 Toys (2.2%) Nintendo Co., Ltd. ADR (Japan) (S) 2,322,738 72,957,201 Transportation (%) Genesis Lease, Ltd. ADR (Ireland) 97,486 809,134 Total common stocks (cost $2,970,878,022) INVESTMENT COMPANIES (2.3%)(a) Shares Value KKR Private Equity Investors LP (Unit) (NON) 7,634,413 $67,795,027 SPDR S&P Homebuilders ETF 463,900 6,397,181 Total investment companies (cost $26,512,989) PURCHASED OPTIONS OUTSTANDING (1.8%)(a) Expiration date/ Contract strike price amount Value Aflac, Inc. (Call) Jan-10/$40.00 $2,644,969 $10,123,229 Aflac, Inc. (Call) Jan-10/35.00 1,079,568 7,959,674 Alliance Data Systems Corp. (Call) Dec-09/50.00 390,100 2,463,169 Appolo Group, Inc. Class A (Call) Jan-10/60.00 510,422 2,220,336 Comcast Corp. Class A (Call) Nov-09/15.00 2,726,089 1,077,822 Comcast Corp. Class A (Call) Nov-09/16.00 5,818,119 719,969 Directv Group, Inc. (Call) Dec-09/27.50 3,918,935 2,701,969 Financial Select Sector SPDR (Call) Dec-09/17.00 18,376,148 1,364,264 Genzyme Corp. (Call) Jan-10/55.00 2,279,149 3,766,216 Human Genome Sciences, Inc. (Call) Nov-09/25.00 1,140,351 1,674,937 Mead Johnson Nutrition Co. (Call) Feb-10/50.00 1,578,500 2,036,980 Motorola, Inc. (Call) Jan-10/8.50 15,749,196 13,931,161 Time Warner Cable, Inc. (Call) Jan-10/32.50 1,358,650 10,329,972 Total purchased options outstanding (cost $68,284,854) CONVERTIBLE PREFERRED STOCKS (0.1%)(a) Shares Value Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Brazil) 94,300 $4,648,990 Total convertible preferred stocks (cost $3,349,536) U.S. TREASURY OBLIGATIONS (0.3%)(a) Principal amount Value U.S. Treasury Notes zero%, May 15, 2013 (i) 3,392,000 $3,674,283 U.S. Treasury Notes zero%, May 15, 2010 (i) 3,260,000 3,382,543 U.S. Treasury Inflation Protected Securities zero%, January 15, 2025 (i) 2,226,597 2,372,016 Total U.S. Treasury Obligations (cost $9,428,842) SHORT-TERM INVESTMENTS (21.7%)(a) Principal amount/shares Value U.S. Treasury Cash Management Bills for an effective yield of 0.310%, July 15, 2010 (SEGSF) $3,494,000 $3,485,440 U.S. Treasury Cash Management Bills for an effective yield of 0.341%, June 10, 2010 (SEGSF) 254,000 253,404 U.S. Treasury Bills for an effective yield of 0.643%, December 17, 2009 (SEGSF) 1,802,000 1,800,550 U.S. Treasury Bills zero%, December 17, 2009 (i) 1,795,000 1,795,000 Short-term investments held as collateral for loaned securities with a yield of 0.35% and due date of November 2, 2009 (d) 673,949,899 673,936,795 Putnam Money Market Liquidity Fund (e) 35,742,430 35,742,430 Total short-term investments (cost $717,015,490) TOTAL INVESTMENTS Total investments (cost $3,795,469,733) (b) FORWARD CURRENCY CONTRACTS TO SELL at 10/31/09 (aggregate face value $134,098,736) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) British Pound $16,153,223 $15,800,077 11/18/09 $(353,146) Euro 40,119,794 40,158,724 11/18/09 38,930 Japanese Yen 77,616,673 78,139,935 11/18/09 523,262 Total WRITTEN OPTIONS OUTSTANDING at 10/31/09 (premiums received $27,316,458) (Unaudited) Contract Expiration date/ amount strike price Value Aflac, Inc. (Call) $1,079,568 Jan-10/$40.00 $4,131,888 Aflac, Inc. (Call) 2,644,969 Jan-10/45.00 4,065,548 Alliance Data Systems Corp. (Call) 390,100 Dec-09/60.00 557,141 Apollo Group, Inc. Class A (Call) 510,422 Jan-10/70.00 692,000 Comcast Corp. Class A (Call) 2,726,089 Nov-09/16.00 337,343 Comcast Corp. Class A (Call) 5,818,119 Nov-09/17.00 175,178 Financial Select Sector SPDR (Call) 6,811,003 Dec-09/19.00 78,265 Genzyme Corp. (Call) 2,279,149 Jan-10/60.00 1,366,067 Human Genome Sciences, Inc. (Call) 1,140,351 Nov-09/27.50 915,736 Mead Johnson Nutrition Co. (Call) 1,578,500 Feb-10/55.00 938,336 Motorola, Inc. (Call) 15,749,196 Jan-10/10.00 5,253,948 Time Warner Cable, Inc. (Call) 1,358,650 Jan-10/42.50 2,039,627 Time Warner Cable, Inc. (Put) 577,300 Jan-10/25.00 42,023 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/09 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Baskets received (paid) date fund per annum or paid by fund depreciation Goldman Sachs International 204,380 $ 7/20/10 (3 month USD- A basket $(8,475,568) LIBOR-BBA plus 20 (GSCBAIRP) bps) of common stocks 20,713 7/20/10 (3 month USD- A basket (858,961) LIBOR-BBA plus 20 (GSCBAIRP) bps) of common stocks 20,597 7/20/10 (3 month USD- A basket (854,151) LIBOR-BBA plus 20 (GSCBAIRP) bps) of common stocks 18,319 10/11/10 (1 month USD- A basket (393,826) LIBOR-BBA plus 40 (GSPMTGCC) bp) of common stocks 23,808 10/28/10 (3 month USD- A basket (156,542) LIBOR-BBA plus 20 (GSCBAIRP) bp) of common stocks 10,488 6/11/10 (1 month USD- A basket (113,538) LIBOR-BBA plus 40 (GSCBBCAR) bp) of common stocks 44,082 6/11/10 (1 month USD- A basket (477,210) LIBOR-BBA plus 40 (GSCBBCAR) bp) of common stocks 2,845 6/11/10 (1 month USD- A basket (30,798) LIBOR-BBA plus 40 (GSCBBCAR) bp) of common stocks Total Key to holding's abbreviations ADR American Depository Receipts ETF Exchange Traded Fund GDR Global Depository Receipts NOTES (a) Percentages indicated are based on net assets of $3,297,116,857. (b) The aggregate identified cost on a tax basis is $3,803,102,140, resulting in gross unrealized appreciation and depreciation of $412,103,307 and $193,589,224, respectively, or net unrealized appreciation of $218,514,083. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at October 31, 2009. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At October 31, 2009, the value of securities loaned amounted to $633,273,800. Certain of these securities were sold prior to period-end. The fund received cash collateral of $673,936,795 which is pooled with collateral of other Putnam funds into a single broker cash account covered under the FDIC Temporary Liquidity Guarantee Program. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $40,318 for the period ended October 31, 2009. During the period ended October 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $363,692,619 and $451,555,630, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") based on the securities valuation inputs. On October 31, 2009, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivative contracts. (S) Securities on loan, in part or in entirety, at October 31, 2009. At October 31, 2009, liquid assets totaling $1,184,454,465 have been designated as collateral for open swap contracts, forward contracts and options. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR and GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At October 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of appoximately $50,200,000 on Purchased options contracts for the period ended October 31, 2009. The fund had an average contract amount of appoximately $38,700,000 on Written options contracts for the period ended October 31, 2009. For the period ended October 31, 2009 the fund did not have any activity on Futures contracts. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of appoximately $126,200,000 on Forward currency contracts for the period ended October 31, 2009. Total return swap contracts: The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on Total return swap contracts at the period ended October 31, 2009 are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $20,907,609 at October 31, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At October 31, 2009, the fund had a net liability position of $8,279,376 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $5,371,566. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of October 31, 2009 : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $ 115,605,971 $ 2,264,031 $ - Capital goods 145,665,176 14,469,433 Communication services 237,782,606 Conglomerates 22,163,398 Consumer cyclicals 438,276,042 Consumer staples 281,201,309 Energy 144,654,788 Financial 453,151,047 Health care 483,105,708 Technology 724,743,779 17,374,605 2,668,142 Transportation 16,685,971 Utilities and power 56,150,860 Total common stocks Convertible preferred stocks 4,648,990 Investment companies 6,397,181 67,795,027 Purchased options outstanding 60,369,698 U.S. Treasury Obligations 9,428,842 Short-term investments 35,742,430 681,271,189 Totals by level Level 1 Level 2 Level 3 $ $ Other financial instruments include written options, swaps and forward currency contracts. The following is a reconciliation of Level 3 assets as of October 31, 2009: Investments in securities: Net Balance Balance Accrued Change in net Net transfers in as of as of July 31 discounts/ Realized unrealized purchases/ and/or out October 31, premiums gain/(loss) appreciation  sales of Level 3 Common stocks: Technology $ 335,474 2,332,668 $ $2,668,142 Total common stocks $ 335,474 2,332,668 Totals: $  Includes $335,474 related to Level 3 securities still held at period end. Market Values of Derivative Instruments as of October 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Foreign exchange contracts $803,221 $594,175 Equity contracts 60,369,698 31,953,694 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Voyager Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 30, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: December 30, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 30, 2009
